IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WALTER SAWYER,                                  : No. 39 MM 2016
                                                :
                    Petitioner                  :
                                                :
                                                :
            v.                                  :
                                                :
                                                :
COMMONWEALTH OF PENNSYLVANIA,                   :
                                                :
                    Respondent                  :


                                          ORDER



PER CURIAM

      AND    NOW,     this   31st   day    of    May,   2016,   the   Motion   for   King’s

Bench/Extraordinary Relief is DENIED.